        Case 5:21-cv-03075-SAC Document 6 Filed 06/02/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


SAMUEL C. ROARK,

                        Plaintiff,

vs.                                             Case No. 21-3075-SAC

DONALD ASH, et. al.,

                        Defendants.


                                  O R D E R

      Plaintiff, pro se, has filed this action alleging violations

of his constitutional rights in relation to his incarceration at

the Andrew County Jail in Missouri.           Plaintiff brings this case

pursuant to 42 U.S.C. § 1983.1        This case is before the court for

the purposes of screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                   A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”             Erickson v.



1 Title 42 United States Code Section 1983 provides a cause of action against
“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”

                                      1
       Case 5:21-cv-03075-SAC Document 6 Filed 06/02/21 Page 2 of 7




Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).        The court “will not supply

additional   factual   allegations      to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains     “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).               The court

may also consider the exhibits attached to the complaint.                  Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.



                                    2
       Case 5:21-cv-03075-SAC Document 6 Filed 06/02/21 Page 3 of 7




Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.              Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint

     Plaintiff alleges that he is a pretrial detainee of Wyandotte

County, Kansas.    The address plaintiff has listed with the court

is the Wyandotte County Adult Detention Center (WCADC).         Plaintiff

alleges, however, that in January 2020, he had been “farmed out”

to the Andrew County Jail in Missouri and, while there, he was the

victim of battery, cruel and unusual punishment, and the denial of

medical care.   More specifically, plaintiff claims that one night

in January 2020, he and a cellmate were moved from their cell in

handcuffs that were too tight, placed in individual cells, and

denied bedding and basic hygiene items.          It is further alleged

                                    3
         Case 5:21-cv-03075-SAC Document 6 Filed 06/02/21 Page 4 of 7




that later a jailer pepper-sprayed plaintiff in his cell without

good cause and that plaintiff was denied medical care to address

his injuries from the pepper spray.

     Plaintiff names the Wyandotte County Sheriff, Donald Ash, and

a Wyandotte County Jail Superintendent, Sara Toms, as defendants.

Plaintiff also names six officers connected with the Andrew County

Jail as defendants.       The court shall refer to these officers as

the “Missouri defendants.”

III. The complaint fails to state a cause of action against

defendants Ash and Toms.

     Defendant Ash is described in the complaint as responsible

for the overall operation of WCADC and inmates housed within the

jail’s    “jurisdiction,”     including    those   farmed   out   to    other

facilities.     Defendant Toms is identified in the complaint as in

control of classification and housing, placement, and farming out

detainees from WCADC to other county jails.

     A supervisory relationship alone is insufficient to establish

liability under § 1983.          Poolaw v. Marcantel, 565 F.3d 721, 732

(10th Cir. 2009). To properly allege the liability of Ash and Toms,

plaintiff must describe an affirmative link between them and the

alleged constitutional violation.          Dodds v. Richardson, 614 F.3d

1185, 1195 (10th Cir. 2010).         This requires allegations of:        a)

personal involvement in the violation; b) a sufficient causal

connection     between     the     supervisor’s    involvement    and     the

                                       4
         Case 5:21-cv-03075-SAC Document 6 Filed 06/02/21 Page 5 of 7




constitutional violation; and c) a culpable state of mind.                          Id.

“Personal involvement” can be alleged by stating that:                         1) the

supervisor personally participated in the alleged violation; 2)

the supervisor exercised control or direction over the alleged

illegal acts, or the supervisor’s failure to supervise caused the

alleged illegal acts; 3) the supervisor knew of the violation and

acquiesced in its continuance; or 4) the supervisor promulgated,

created, implemented or utilized a policy that caused the alleged

deprivation of constitutional rights.                Id. at 1195-96.      A “causal

connection” is alleged by claiming that a supervisor defendant set

in motion a series of events that the defendant knew or reasonably

should have known would cause others to deprive a plaintiff of his

or her constitutional rights.

       Here, the complaint fails to state facts showing that Ash or

Toms    was    personally      involved     in   the    alleged    constitutional

violations or that they caused the violations or that their actions

or    omissions       were   motivated    by     a   culpable   state     of    mind.

Therefore, the court finds that plaintiff’s claims against Ash and

Toms are subject to dismissal for failure to state a claim.

IV.    The    court    lacks   personal     jurisdiction    over    the    Missouri

defendants.

       A plaintiff bears the burden of establishing that the court

has    personal       jurisdiction   over      the   defendants    named       in   the



                                          5
         Case 5:21-cv-03075-SAC Document 6 Filed 06/02/21 Page 6 of 7




complaint.     Shrader v. Biddinger, 633 F.3d 1235, 1239 (10th Cir.

2011).     This requires factual allegations which support a claim

that each defendant has sufficient “minimum contacts” with the

State of Kansas such that having to defend a lawsuit here would

not offend the traditional notions of fair play and substantial

justice.     Id.   Such contacts may arise generally from an out-of-

state defendant’s “continuous and systematic” contacts with the

forum state or they may arise when an out-of-state defendant

specifically and purposefully directs activities at the forum

state and plaintiff’s injuries are caused by those activities.

Id.

      Plaintiff    alleges   no    facts       suggesting    that   any   Missouri

defendant has “continuous and systematic” contacts with Kansas or

that plaintiff’s injuries were caused by a Missouri defendant’s

specific and purposeful actions in Kansas or directed at Kansas.

Therefore, it appears that plaintiff’s claims against the Missouri

defendants are subject to dismissal without prejudice for lack of

personal jurisdiction.

V. Conclusion

      In   conclusion,    the     court       finds   that   plaintiff’s   claims

against defendants Ash and Toms are subject to dismissal for

failure to state a claim and that plaintiff’s claims against the

Missouri defendants are subject to dismissal without prejudice for

lack of personal jurisdiction.            Therefore, the court directs that

                                          6
       Case 5:21-cv-03075-SAC Document 6 Filed 06/02/21 Page 7 of 7




plaintiff shall have time until June 30, 2021 to either show cause

why this case should not be dismissed or file an amended complaint

which corrects the deficiencies found in the original complaint.

An amended complaint should be printed on forms supplied by the

Clerk of the Court which may be supplemented.        Failure to respond

to this order may result in the dismissal of this case.

     IT IS SO ORDERED.

     Dated this 2nd day of June 2021, at Topeka, Kansas.




                            s/Sam A. Crow__________________________
                            U.S. District Senior Judge




                                    7
